In the

       United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2835 
MARTIN GARCIA‐HERNANDEZ, 
                                                            Petitioner, 

                                  v. 

DANA J. BOENTE,  
Acting Attorney General of the United States, 
                                                           Respondent. 
                     ____________________ 

                Petition for Review of an Order of the  
                    Board of Immigration Appeals 
                           No. A089‐283‐449 
                     ____________________ 

       ARGUED APRIL 26, 2016 — DECIDED FEBRUARY 7, 2017 
                   ____________________ 
    
   Before KANNE, SYKES, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. This case lies at the intersection 
of immigration law and legal measures to prevent domestic 
violence. Even if a state court does not impose severe punish‐
ment for an alien’s violation of a domestic protective order, 
the immigration consequences may be severe, as in this case. 
2                                                      No. 15‐2835 

    Petitioner Martin Garcia‐Hernandez, a citizen of Mexico, 
sought  cancellation  of  removal,  arguing  that  his  removal 
would cause exceptional and extremely unusual hardship for 
his U.S.‐citizen children. See 8 U.S.C. § 1229b(b)(1). An immi‐
gration judge concluded that he was statutorily ineligible for 
this discretionary form of relief because of a 2010 conviction 
for  violating  a  domestic  protection  order  in  Illinois.  See  8 
U.S.C. § 1227(a)(2)(E)(ii). The Board of Immigration Appeals 
affirmed.  On  judicial  review,  we  agree  that  Garcia‐Hernan‐
dez’s conviction renders him ineligible for the relief he seeks. 
We deny the petition for review. 
I. Factual and Procedural Background 
   Garcia‐Hernandez entered the United States from Mexico 
without inspection in 2000. In February 2010, Sara Talavera, 
the mother of two of Garcia‐Hernandez’s children, obtained 
an emergency court order of protection against him after hav‐
ing moved out of the home they shared. The protection order 
was soon extended to be effective for one year.  
    About a month later, Garcia‐Hernandez was charged un‐
der 720 ILCS 5/12‐3.4 (formerly 720 ILCS 5/12‐30) with violat‐
ing the protection order by “confronting the complainant [Ta‐
lavera] at the protected address and harassing her” and with 
violating the provision in the protection order requiring him 
to stay away from Talavera, her children, and their residence 
whenever any of them was present. Garcia‐Hernandez pled 
guilty. He was sentenced to twelve months of supervision and 
participation in a domestic‐violence clinic.  
    Shortly after his conviction, Garcia‐Hernandez was placed 
in removal proceedings and charged as inadmissible for being 
No. 15‐2835                                                       3

present  in  the  United  States  without  being  admitted  or  pa‐
roled. See 8 U.S.C. § 1182(a)(6)(A)(i). Garcia‐Hernandez con‐
ceded that he was removable but said he intended to seek can‐
cellation  of  removal  for  nonpermanent  residents  because  of 
the hardship his children will face if he is removed. 8 U.S.C. 
§ 1229b(b). 
    Removal may be cancelled under § 1229b(b)(1) if an alien 
has been physically present in the United States for ten years, 
has been a person of good moral character during those years, 
and establishes that removal would result in “exceptional and 
extremely unusual hardship” to the alien’s spouse, parent, or 
child who is a U.S. citizen or lawful permanent resident. There 
is one other requirement  under § 1229b(b)(1): the alien may 
not  have  been  convicted  of  an  offense  under  8  U.S.C. 
§§ 1182(a)(2), 1227(a)(2), or 1227(a)(3). 
    The  relevant  provision  here  is  § 1227(a)(2),  which  sets 
forth numerous provisions for crimes that will render an alien 
both  removable  and  ineligible for discretionary cancellation 
of  removal.  The  legal  issue  for  the  immigration  judge,  the 
Board, and now us is whether Garcia‐Hernandez’s conviction 
for violating the protection order makes him legally ineligible 
for  cancellation  of  removal  under  the  terms  of 
§ 1227(a)(2)(E)(ii). That provision makes removable any alien 
who a court “determines has engaged in conduct that violates 
the  portion  of  a  protection  order  that  involves  protection 
against credible threats of violence, repeated harassment, or 
bodily injury to the person or persons for whom the protec‐
tion  order  was  issued.”  The  immigration  judge  determined 
that  Garcia‐Hernandez’s  offense  qualified  under  (E)(ii)  be‐
cause the charging document to which he pled guilty said that 
he had harassed Talavera and violated the injunction to stay 
4                                                       No. 15‐2835 

away from her. There is no doubt here that the protection or‐
der qualifies under (E)(ii) or that Garcia‐Hernandez was the 
person enjoined by that order. 
    On appeal to the Board of Immigration Appeals, Garcia‐
Hernandez  argued  that  § 1227(a)(2)(E)(ii)  did  not  apply  be‐
cause the charging document did not say that he had actually 
made credible threats of violence or caused repeated harass‐
ment  or  bodily  injury.  In  his  view,  he  had  failed  to  comply 
only  with  the  protection  order’s  stay‐away  provision.  The 
Board  upheld  the  judge’s  decision,  adding  that 
§ 1227(a)(2)(E)(ii) is not limited to cases involving actual har‐
assment or threats but also extends to violations of provisions 
meant to prevent those behaviors, such as no‐contact or stay‐
away provisions. 
II. Analysis 
     A. Categorical Approach and Modified Categorical Approach 
    To determine whether an alien’s prior criminal conviction 
qualifies as a removable offense under 8 U.S.C. § 1227(a)(2), 
courts apply the “categorical approach” or “modified categor‐
ical approach,” first adopted for domestic criminal law in Tay‐
lor  v.  United  States,  495 U.S.  575  (1990),  and  Shepard  v. 
United States, 544 U.S. 13 (2005). The categorical and modified 
categorical approaches are triggered by statutes that spell out 
consequences for criminal convictions. See Moncrieffe v. Holder, 
569 U.S. —, 133 S. Ct. 1678, 1684–85 (2013) (“conviction” is the 
“relevant statutory hook” for applying categorical approach); 
cf. Nijhawan v. Holder, 557 U.S. 29, 39–40 (2009) (declining to 
apply categorical approach to loss element for crimes of fraud 
and  deceit  that  involved  losses  of  more  than  $10,000  under 
No. 15‐2835                                                        5

“aggravated  felony”  provision  of  immigration  statute, 
8 U.S.C. § 1101(a)(43)(M)(i)). 
     Section 1227(a)(2) spells out numerous categories of crim‐
inal offenses that will render an alien removable. All but three 
of  those  provisions  are  framed  in  terms  of  criminal  convic‐
tions.  The  three  exceptions  are  § 1227(a)(2)(B)(ii),  which  ap‐
plies to “Any alien who is, or at any time after admission has 
been, a drug abuser or addict,” § 1227(a)(2)(F), which applies 
to aliens involved in human trafficking, and the provision at 
issue here, § 1227(a)(2)(E)(ii), which applies to those who vio‐
late protection orders. The full text of (E)(ii) provides: 
       Any alien who at any time after admission is en‐
       joined  under  a  protection  order  issued  by  a 
       court and whom [sic] the court determines has 
       engaged in conduct that violates the portion of 
       a  protection  order  that  involves  protection 
       against  credible  threats  of  violence,  repeated 
       harassment,  or  bodily  injury  to  the  person  or 
       persons for whom the protection order was is‐
       sued is deportable. For purposes of this clause, 
       the term “protection order” means any injunc‐
       tion  issued  for  the  purpose  of  preventing  vio‐
       lent or threatening acts of domestic violence, in‐
       cluding temporary or final orders issued by civil 
       or criminal courts (other than support or child 
       custody orders or provisions) whether obtained 
       by filing an independent action or as a pendente 
       lite order in another proceeding. 
   Much  of  the  legal  argument  in  this  case  has  focused  on 
whether the Illinois statute and charges to which Garcia‐Her‐
nandez  pled  guilty  “categorically”  involved  violation  of  a 
6                                                      No. 15‐2835 

portion  of  the  protection  order  that  involved  “protection 
against credible threats of violence, repeated harassment, or 
bodily injury,” or whether the modified categorical approach 
might  apply.  At  the  time  of  oral  argument,  the  statute  ap‐
peared  to  be  divisible,  so  that  the  modified  categorical  ap‐
proach would apply.  The Supreme Court’s later  decision in 
Mathis v. United States, 579 U.S. —, 136 S. Ct. 2243 (2016), nar‐
rowed the field of statutes that can be deemed divisible, so we 
have taken a fresh look at the overall issue. 
   The text of (E)(ii) does not depend on a criminal conviction 
but on what a court “determines” about the alien’s conduct. 
Based  on  that  significant  textual  difference  between  (E)(ii) 
and other provisions, we find that neither the categorical ap‐
proach  nor  the  modified  categorical  approach  controls  this 
case.  What  matters  is  simply  what  the  state  court  “deter‐
mined” about Garcia‐Hernandez’s violation of the protection 
order.  
    The  key  language,  “the  court  determines,”  does  not  re‐
quire a conviction of a particular kind or the categorical ap‐
proach  at  all.  What  matters  is  what  the  court  “determines.” 
Section 1227(a)(2)(E)(ii) makes clear that the protection order 
can be one that is issued and enforced in another proceeding 
(such as a divorce action in which a court holds the alien in 
contempt  for  violating  the  order).  Given  the  reference  to  a 
“conviction” in § 1229b(b)(1), we assume that a criminal con‐
viction  is  needed,  but  the  focus  on  what  the  court  “deter‐
mines” points, as in Nijhawan, away from any sort of categor‐
ical test with respect to that particular element of the federal 
statute. If a court “determines” that the alien has engaged in 
No. 15‐2835                                                                 7

conduct that violates a portion of the order that “involves pro‐
tection against credible threats of violence, repeated harass‐
ment, or bodily injury,” that is enough for purposes of (E)(ii). 
    This emphasis on the court’s determinations about the al‐
ien’s conduct is consistent with the text of (E)(ii) and with the 
concurring opinion in Szalai v. Holder, which explains why use 
of the court’s determinations about actual conduct is appro‐
priate  in  deciding  whether  an  alien  is  removable  under 
§ 1227(a)(2)(E)(ii).  See  572  F.3d  975,  982–87  (9th  Cir.  2009) 
(Wu, J., concurring). In that case, the majority applied the cat‐
egorical  and  modified  categorical  approaches  to  conclude 
that the petitioner’s violation of a “100 yard stay away provi‐
sion” in a restraining order under Oregon law was one that 
involved  protection  against  credible  threats  of  violence,  re‐
peated  harassment,  or  bodily  injury,  thereby  satisfying 
§ 1227(a)(2)(E)(ii). Id. at 982. Judge Wu’s concurring opinion 
argued that the language of § 1227(a)(2)(E)(ii) calls for a focus 
on the state court’s determinations rather than the categorical 
or modified categorical approaches. Id. at 984–86.1 
     In this case, the immigration judge looked at documents 
in  the  record  of  conviction  to  determine  the  portions  of  the 
protection  order  that  Garcia‐Hernandez  was  charged  with 
and  convicted  of  violating.  The  state  court  determined  that 
Garcia‐Hernandez  violated  the  “stay  away”  portion  of  the 
protection  order  by  going  to  Talavera’s  residence  and  con‐
fronting her. The immigration judge thus found that Garcia‐
Hernandez,  by  violating  the  protection  order’s  “stay‐away” 

                                                 
1 See also Hoodho v. Holder, 558 F.3d 184, 189 n.2 (2d Cir. 2009) (noting that 

not every removability provision requires categorical approach, and leav‐
ing question open regarding § 1227(a)(2)(E)(ii)). 
8                                                                   No. 15‐2835 

provision,  engaged  in  conduct  that  violated  portions  of  the 
protection order that “involve[d] protection against credible 
threats  of  violence,  repeated  harassment,  or  bodily  injury.” 
§ 1227(a)(2)(E)(ii).  
    Under Board precedent, a violation of a stay‐away provi‐
sion fits within the scope of § 1227(a)(2)(E)(ii). In In re Strydom, 
25 I. & N. Dec.  507,  510–11  (2011),  the  Board  broadly  inter‐
preted  the  language  of  (E)(ii)  (“involves  protection  against 
credible  threats  of  violence,  repeated  harassment,  or  bodily 
injury”) to include even provisions requiring offenders to stay 
away  from  victims  or  to  refrain  from  contacting  them.  The 
Board explained that the purpose of such provisions is to pre‐
vent  future  threats  of  violence,  harassment,  or  injury—re‐
gardless of whether the offender, in violating the order, actu‐
ally had engaged in these behaviors. Id. 
    The Tenth Circuit has deferred to the Board’s interpreta‐
tion  of  § 1227(a)(2)(E)(ii)  to  cover  a  no‐contact  provision, 
see Cespedes v. Lynch, 805 F.3d 1274, 1277–78 (10th Cir. 2015), 
and  the  Ninth  Circuit,  in  two  decisions  preceding  Strydom, 
construed  the  language  of  § 1227(a)(2)(E)(ii)  similarly, 
see Szalai, 572 F.3d at 982; Alanis‐Alvarado v. Holder, 558 F.3d 
833, 839–40 (9th Cir. 2009). We agree with the Board’s reading 
of § 1227(a)(2)(E)(ii) and agree that the state court’s determi‐
nations here render Garcia‐Hernandez ineligible for cancella‐
tion of removal. See 8 U.S.C. § 1229b(b)(1)(C).2  
                                                 

                                                 
2 On judicial review, Garcia‐Hernandez has raised a new argument about 

which  side  bore  the  burden  of  proof  on  the  issue.  The  argument  was 
waived  by  failing  to  raise  it  before  the  Board,  but  the  burden  of  proof 
would not matter here. The state court’s findings are sufficiently clear. 
No. 15‐2835                                      9

   The petition for review is therefore 
                                           DENIED.